
	
		I
		111th CONGRESS
		2d Session
		H. R. 6315
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Bordallo (for
			 herself, Mr. Sablan, and
			 Ms. Hirono) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reauthorize and amend the Marine Debris Research,
		  Prevention, and Reduction Act.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Debris Act Reauthorization
			 Amendments of 2010.
		2.PurposesSection 2 of the Marine Debris Research,
			 Prevention, and Reduction Act (33 U.S.C. 1951) is amended to read as
			 follows:
			
				2.PurposesThe purposes of this Act are—
					(1)to address the
				adverse impacts of marine debris to the marine environment, navigation safety,
				and the economy through investigation and source identification, assessment,
				reduction, removal, and prevention;
					(2)to continue the
				Interagency Marine Debris Coordinating Committee; and
					(3)to develop and
				maintain the Federal marine debris information
				clearinghouse.
					.
		3.NOAA Marine
			 Debris ProgramSection 3 of
			 the Marine Debris Research, Prevention, and Reduction Act (33 U.S.C. 1952) is
			 amended by striking so much as precedes subsection (c) and inserting the
			 following:
			
				3.NOAA Marine
				Debris Program
					(a)Establishment of
				programThere is established, within the National Oceanic and
				Atmospheric Administration, a Marine Debris Program to—
						(1)investigate,
				identify sources of, assess, reduce, remove, and prevent the occurrence of
				marine debris; and
						(2)address, and where practicable prevent,
				adverse impacts of marine debris on the marine environment, navigation safety,
				and the economy.
						(b)Program
				components
						(1)Investigations
				and assessmentThe Administrator shall, in consultation with
				relevant Federal agencies, undertake marine debris investigation and assessment
				efforts, with a focus on marine debris posing a threat to the marine
				environment, navigation safety, and the economy, including—
							(A)investigation,
				analysis, and assessment of derelict fishing gear;
							(B)investigation,
				analysis, and assessment of plastics, as pertains to the health of the marine
				environment;
							(C)the establishment
				of a process for maintaining an inventory of marine debris types and their
				impacts found in the navigable waters of the United States and the United
				States exclusive economic zone, including impacts on the marine environment,
				navigation safety, and the economy; and
							(D)measures to
				identify the source, location, and projected movement of marine debris within
				United States navigable waters, the United States exclusive economic zone, and
				the high seas, including the use of oceanographic, atmospheric, satellite, and
				remote sensing data.
							(2)Prevent, reduce,
				and remove occurrence and impactsThe Administrator shall improve efforts to
				prevent, reduce, and remove marine debris, including activities to address the
				adverse impacts of derelict fishing gear, including—
							(A)working with other
				Federal agencies to address land-based sources of marine debris;
							(B)developing fishing
				gear modifications or alternatives to conventional fishing gear posing a threat
				to the marine environment;
							(C)developing
				effective nonregulatory measures and incentives to cooperatively reduce the
				volume of lost and discarded fishing gear and to aid in its recovery;
				and
							(D)developing and
				implementing strategies, methods, priorities, and a plan for preventing and
				removing marine debris in or likely to enter United States navigable waters or
				the United States exclusive economic zone, including development of local or
				regional protocols for removal of derelict fishing gear and other marine
				debris.
							(3)National and
				regional coordinationThe Administrator shall undertake national
				and regional coordination to assist States, Indian tribes, and regional
				organizations to address marine debris issues that are particular to their
				areas, including—
							(A)facilitating
				information exchange within and among States and Indian tribes on issues
				relating to marine debris investigation and assessment, prevention, reduction,
				and removal activities; and
							(B)serving as an
				expert resource to State, tribal, and local governments, nongovernment
				organizations, fishing communities, industry, and other entities with an
				interest in marine debris.
							(4)Development of
				tools and productsThe Administrator shall develop tools and
				products to improve efforts to address marine debris, and make these available
				to researchers, the marine debris community, and the general public. The tools
				and products may include—
							(A)best
				practices;
							(B)protocols for
				monitoring marine debris;
							(C)technology;
				and
							(D)reporting
				methods.
							(5)International
				cooperationThe Administrator, acting through the Marine Debris
				Program, may lead the development and implementation of a strategy, in
				coordination with other relevant programs, that may be pursued by the United
				States with other nations and in appropriate international and regional forums,
				to promote international action to reduce the incidence of marine debris,
				including—
							(A)the adoption of
				effective marine debris prevention and removal measures in international and
				regional agreements, including fisheries agreements and maritime
				agreements;
							(B)the development of
				standardized national reporting and information guidelines that will assist in
				improving information collection and identification and monitoring of marine
				debris;
							(C)consistent with
				the information clearinghouse established under section 6, the promotion of
				best practices to address marine debris;
							(D)the establishment
				of public-private partnerships and funding sources for pilot programs that will
				assist in implementation of marine debris prevention and removal measures in
				international agreements and guidelines;
							(E)when appropriate,
				provision of assistance to the responsible Federal agency in bilateral and
				multilateral efforts to effectively address marine debris prevention;
				and
							(F)actions to implement the relevant
				recommendations of the National Research Council report entitled ‘Tackling
				Marine Debris in the 21st Century’ and dated
				2008.
							.
		4.Global Marine
			 Debris Coordination ConferenceThe Marine Debris Research, Prevention, and
			 Reduction Act (33 U.S.C. 1951 et seq.) is amended by redesignating sections 7,
			 8, and 9 in order as sections 8, 9, and 10, and by inserting after section 6
			 the following new section:
			
				7.Global Marine
				Debris Coordination ConferenceThe Administrator, in coordination with
				representatives of the domestic and nondomestic marine debris community, shall
				host a Global Marine Debris Coordination Conference not less often than every
				four years, beginning in 2015. The Conference shall be developed with a
				steering committee composed of domestic and nondomestic marine debris experts,
				led by the
				Administrator.
				.
		5.Definition of
			 marine debrisSection 8 of the
			 Marine Debris Research, Prevention, and Reduction Act, as redesignated by
			 section 4 of this Act, is amended—
			(1)by moving
			 paragraph (3) (relating to the definition of United States exclusive
			 economic zone) to appear as the last paragraph of the section;
			(2)by moving
			 paragraph (6) (relating to the definition of territorial sea) to
			 appear immediately before such last paragraph, as so moved;
			(3)by amending the
			 paragraphs after paragraph (2) as paragraphs (4) through (10);
			(4)by redesignating
			 paragraph (2) as paragraph (3);
			(5)by inserting after
			 paragraph (1) the following new paragraph:
				
					(2)Indian
				tribeThe term Indian
				tribe has the meaning given that term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
					;
				and
			(6)by inserting after
			 paragraph (3), as so redesignated, the following new paragraph:
				
					(4)Marine
				debrisThe term marine debris means any man-made
				object that—
						(A)intentionally or
				unintentionally, is discarded, disposed of, or abandoned; and
						(B)enters the coastal
				or marine environment—
							(i)directly from a
				vessel, a facility, or shore; or
							(ii)indirectly, by
				being carried via a river, stream, or storm drain or by other
				means.
							.
			6.Authorization of
			 appropriationsSection 10 of
			 the Marine Debris Research, Prevention, and Reduction Act, as redesignated by
			 section 4 of this Act, is amended by striking for each fiscal year 2006
			 through 2010 and inserting for each of fiscal years 2011 through
			 2015.
		
